Citation Nr: 1703414	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO. 10-40 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for sinusitis. 

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Board remanded the appeal to the RO in order to retrieve records cited by the Veteran, as well as to schedule the Veteran for an in-person examination to determine the severity of her sinusitis. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The electronic record indicates that the AOJ is taking action on the issue of entitlement to service connection for basal cell carcinoma. Although the matter is therefore within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's actions. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issues of entitlement to service connection for depression and sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

The symptomatology associated with the Veteran's sinusitis more closely approximates that of three or more incapacitating episodes per year requiring prolonged antibiotic treatment.

CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for chronic sinusitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.97, Diagnostic Codes 6510-6514 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a July 2007 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in July 2011 and August 2014. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected Sinusitis 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected sinusitis has been rated under Diagnostic Code 6511 (sinusitis, ethmoid, chronic). Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514. This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. Sinusitis is rated zero percent when detected by x-ray only. A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. An incapacitating episode means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Code 6511 (2016). 

The Veteran is entitled to an evaluation of 30 percent for her service-connected sinusitis. During the July 2011 VA examination, the Veteran stated that she experienced two to three incapacitating episodes in the previous year. The VA examiner also noted that the Veteran experience two nonincapacitating episodes 12 months prior to the exam, presenting with headaches, pain, and purulent discharge or crusting. According to the Veteran's treatment records, she regularly takes antibiotics for treatment of her sinusitis, usually for 3 weeks at a time. Therefore, in consideration of all the Veteran's symptoms, the Board finds that the symptomatology associated with the Veteran's sinusitis more closely approximates the criteria for a 30 percent disability rating.

A higher evaluation of 50 percent is not warranted as the evidence does not show the Veteran has had radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111(2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for residuals of a total vaginal hysterectomy, chronic urinary stress incontinence, bilateral plantar fasciitis, bilateral tronchanteric bursitis, bilateral tendonosis of the Achilles tendons, sinusitis, gastroesophageal reflux disease, bilateral tarsal tunnel syndrome, and bilateral patellar tendonosis of the knees.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's sinusitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for diseases of the nose and throat based on incapacitation, accompanying symptoms, as well as the length of treatment. See 38 C.F.R. § 4.97. In this regard, the Veteran's sinusitis is manifested by symptoms nasal obstruction, headaches, purulent discharge, and crusting. See 38 C.F.R. § 4.97, Diagnostic Codes 6511. The Veteran has reported functional impairments such as treatment with antibiotics; however, such impairment is considered as part of the schedular rating criteria. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, and in the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). There is no indication in the record that the Veteran is rendered unemployable due to her service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.
ORDER

A rating of 30 percent, but no higher, for chronic sinusitis is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


